213 U.S. 135 (1909)
KEERL
v.
STATE OF MONTANA.
No. 113.
Supreme Court of United States.
Argued March 15, 1909.
Decided April 5, 1909.
ERROR TO THE SUPREME COURT OF THE STATE OF MONTANA.
*136 Mr. Thomas J. Walsh, with whom Mr. Cornelius B. Nolan was on the brief, for plaintiff in error.
Mr. W.H. Poorman, with whom Mr. Albert J. Galen, Attorney General of the State of Montana, and Mr. E.M. Hall were on the brief, for defendant in error.
*137 MR. JUSTICE BREWER delivered the opinion of the court.
The defendant during the trial having specifically claimed that the action of the court in denying him the benefit of the plea of once in jeopardy operated to deprive him of his liberty without due process of law, contrary to the Fourteenth Amendment to the Constitution of the United States, our jurisdiction of the writ of error cannot be questioned. Beer Co. v. Massachusetts, 97 U.S. 25-30; Bohanan v. Nebraska, 118 U.S. 231; Boyd v. Thayer, 143 U.S. 135-161.
On the merits, there is little room for controversy. In United States v. Perez, 9 Wheat. 579, 580, this court passed upon the question arising under the Fifth Amendment, whose language is in this respect more specific than that in the Fourteenth Amendment, the former applying to the courts of the United States, the latter to the action of the State, and it was held:
"We think that in all cases of this nature the law has invested courts of justice with the authority to discharge a jury from giving any verdict whenever, in their opinion, taking all the circumstances into consideration, there is a manifest necessity for the act, or the ends of public justice would otherwise be defeated. They are to exercise a sound discretion on the subject; and it is impossible to define all the circumstances which would render it proper to interfere. To be sure, the power ought to be used with the greatest caution, under urgent circumstances, and for very plain and obvious causes; and, in capital cases especially, courts should be extremely careful how they interfere with any of the chances of life, in favor of the prisoner. But, after all, they have the right to order the discharge; and the security which the public have for the faithful, sound and conscientious exercise of this discretion rests, in this as in other cases, upon the responsibility of the judges, under their oaths of office. We are aware that there is some diversity of opinion and practice on this subject in the American courts; but after weighing the question with due deliberation, we are of opinion that such a discharge constitutes no bar to further *138 proceedings, and gives no right of exemption to the prisoner from being again put upon trial."
This has been the settled law of the Federal courts ever since that time. Logan v. United States, 144 U.S. 263, 297; Thompson v. United States, 155 U.S. 271, 274; Dreyer v. Illinois, 187 U.S. 71, 85.
Those decisions dispose of the question here presented, without considering whether the Fourteenth Amendment in itself forbids a State from putting one of its citizens in second jeopardy, a question which, as it is unnecessary, we do not decide. The record shows that the jury were kept out at least twenty-four hours, and probably more, and the trial court found that there was a reasonable probability that the jury could not agree. This is the only Federal question, and, finding no error therein, the judgment of the Supreme Court of Montana is
Affirmed.